--------------------------------------------------------------------------------

NET 1 UEPS TECHNOLOGIES, INC.
STOCK OPTION AGREEMENT

          Net 1 UEPS Technologies, Inc. (the “Company”) has granted to the
Employee named below, pursuant to the employment agreement entered into between
the Company and the Employee effective as of the Date of Grant specified below,
an option (the “Option”) to purchase certain shares of common stock, par value
$0.001 per share, of the Company (the “Shares”) upon the terms and conditions
set forth in this Stock Option Agreement (the “Agreement”). By signing this
Agreement, the Employee: (a) acknowledges he/she has read this Agreement, (b)
accepts the Option subject to all of the terms and conditions of this Agreement,
and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Company upon any questions arising under this Agreement.
For purposes of this Agreement, actions and determinations to be made by the
Company may be made by the Board of Directors of the Company or by such
committee or delegate as may be appointed by the Board of Directors from time to
time.

  Name of Employee:           Date of Grant:           Number of Option Shares:
          Exercise Price: US$24.46 per Share         Option Expiration Date:
August 24, 2018

          For clarity, as used in this Agreement, the term “exercise” means to
acquire ownership of Shares which are the subject of the Option in accordance
with the terms of this Agreement. Except as provided in Section 6 below, the
aggregate number of whole Shares for which this Option may be exercised as of
any date is determined by multiplying the number of Option Shares listed above
by the following percentage, and reducing that result by the number of Shares
previously acquired upon exercise of the Option:

Exercise Date Percentage     Prior to May 8, 2009 0%     On or after May 8, 2009
and prior to May 8, 2010 20%     On or after May 8, 2010 and prior to May 8,
2011 40%     On or after May 8, 2011 and prior to May 8, 2012 60%     On or
after May 8, 2012 and prior to May 8, 2013 80%     On or after May 8, 2013 100%

          The Option shall not become exercisable for any additional Option
Shares after the date the Employee’s employment or other service with the
Company and its affiliates terminates for any reason.

- 1 -

--------------------------------------------------------------------------------

          1.      CONSTRUCTION.

          The captions and titles contained in this Agreement are for
convenience only and do not affect the meaning or interpretation of any
provision of this Agreement.

          2.      TAX CONSEQUENCES.

          This Option is intended to be a nonstatutory stock option and shall
not be treated as an incentive stock option within the meaning of Section 422(b)
of the Code. This Option will be subject to the tax laws of the country or
jurisdiction in which the Employee is a tax resident or is otherwise subject to
taxation.

          3.      EXERCISE OF THE OPTION.

                    3.1      Automatic Exercise. On each date on which this
Option first becomes exercisable for any fraction of the number of Option Shares
stated above, this Option will be exercised automatically for all of the Shares
for which this Option is then exercisable and not previously exercised, and the
Option recipient shall become the owner of such Shares with all of the rights,
liabilities and obligations that come with ownership. Payment for such automatic
exercise shall be effected by delivery to the Company, on or before the exercise
date, of any of the forms of authorized consideration specified in Section 3.3
below, as determined in the discretion of the Option recipient; provided,
however, that if the Option recipient shall fail to deliver the aggregate
Exercise Price to the Company by the close of business on the exercise date,
then the Exercise Price shall be paid, by default, by means of the Company
withholding from the Option Shares otherwise deliverable upon exercise that
number of Option Shares, rounded up to the nearest whole share, the Fair Market
Value of which equals the aggregate Exercise Price due. Shares withheld in
payment of the Exercise Price will be valued at their Fair Market Value as of
the date that the exercise occurs. This automatic exercise will not occur,
however, in the following circumstances:

          (a)      The Option recipient, on the applicable exercise date, is a
member of the Board or an executive officer of the Company or otherwise has a
relationship with the Company that would render the automatic exercise provision
prohibited with respect to the Option recipient by applicable law; or

          (b)      Within 15 days before the applicable exercise date, the
Option recipient delivers to the Company’s Chief Financial Officer electronic or
written notice (the “Waiver Notice”), in a form authorized by the Company which
states that the Option recipient wishes to waive the automatic exercise that is
scheduled to occur on the exercise date. Any such waiver will apply to all of
the Option Shares for which the Option is exercisable on that exercise date; or

          (c)      The Fair Market Value on the date that the exercise would
otherwise occur does not at least equal or exceed the Exercise Price; or

          (d)      If the Company is advised by its South African tax advisors
that, under applicable law, the Option becoming exercisable, in and of itself,
does not result in a taxable event to the Employee in the absence of exercising
of the

- 2 -

--------------------------------------------------------------------------------

Option.

                    3.2      Discretionary Exercise. The Option shall be
exercisable in the discretion of the Employee on or after May 8, 2009 and prior
to termination of the Option in an amount not to exceed the number of Shares for
which the Option is then exercisable less the number of Shares previously
acquired upon exercise of the Option. Exercise of the Option shall be by means
of electronic or written notice (the “Exercise Notice”) in a form authorized by
the Company which states the Employee’s election to exercise the Option, the
number of whole Shares for which the Option is being exercised and such other
representations and agreements as to the Employee’s investment intent with
respect to such Shares as may be required pursuant to the provisions of this
Agreement or by applicable law. Further, each Exercise Notice must be (a) signed
or otherwise authenticated by the Employee in a manner acceptable to the
Company, (b) received by the Company or the Company’s authorized representative,
in a manner acceptable to the Company, prior to the termination of the Option as
set forth in Section 5 of this Agreement, and (c) accompanied by full payment of
the aggregate Exercise Price for the number of Shares being purchased. The
Option exercise will be effective upon receipt by the Company or the Company’s
authorized representative of such electronic or written Exercise Notice and the
aggregate Exercise Price.

                    3.3      Payment of Exercise Price.

                              (a)      Forms of Consideration Authorized. Except
as otherwise provided below, payment of the aggregate Exercise Price for the
number of Shares for which the Option is being exercised may be made (i) in cash
(US dollars) or cash equivalent acceptable to the Company (including offset
against US dollars, if any, owed by the Company to the Employee as of the date
of exercise), (ii) if permitted by the Company, by tender to the Company, or
attestation to the ownership, of whole Shares owned by the Employee, including
Shares deliverable upon exercise of the Option, (iii) by means of a Cashless
Exercise, as defined in Section 3.3(c) of this Agreement, (iv) if permitted by
the Company, with a promissory note in such form as the Company may specify that
bears a market rate of interest and is fully recourse, (v) by any other means
acceptable to the Company, or (vi) by any combination of the foregoing as may be
permitted by the Company, in its sole discretion. Shares tendered in payment of
the Exercise Price will be valued at their Fair Market Value as of the date that
the exercise occurs.

                              (b)      Limitations on Forms of Consideration.

                                        (i)      Tender of Stock.
Notwithstanding the foregoing, the Option may not be exercised by tender to the
Company, or attestation to the ownership, of Shares to the extent such tender or
attestation would violate any law, regulation or agreement restricting the
redemption of the Company’s stock.

                                        (ii)      Cashless Exercise. A “Cashless
Exercise” means the delivery of a properly executed Exercise Notice together
with irrevocable instructions to a broker in a form acceptable to the Company
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the Shares acquired upon the exercise of the
Option pursuant to a program or procedure approved by the Company. The Company
reserves the sole and absolute right to establish, decline, suspend or terminate
any such program

- 3 -

--------------------------------------------------------------------------------

or procedure, including with respect to the Employee notwithstanding that such
program or procedures may be available to others.

                         3.4      Company-Assisted Sales of Shares; Grant of
Power of Attorney for Sale of Shares. The Employee acknowledges that he or she
has been advised that it may be impracticable for the Employee on his or her own
to sell, or to arrange for a sale through a broker or otherwise of the Shares
acquired upon exercise of the Option. Therefore, the Company expects to assist
the Employee in this regard by facilitating the sale of Shares obtained through
the exercise of the Option, with the method and timing of such sales to be
determined by the Executive Committee of the Company, although the Company has
no obligation to do so. However, in the event that the Company does attempt to
facilitate any such Share sale, the Company does not represent to the Employee
that such sale will be completed, or if it is completed, that Shares will be
sold at any particular price or require any particular level of brokerage
commissions. The Employee hereby irrevocably constitutes and appoints Dr. Serge
C.P. Belamant and Mr. Herman Gideon Kotze, each with full power and authority to
act together or alone in any matter hereunder and with full power of
substitution, the true and lawful attorneys-in-fact of the Employee
(individually an “Attorney” and collectively the “Attorneys”), with full power
and authority in the name of, for and on behalf of, the Employee with respect to
all matters arising in connection with the sale of the Shares acquired upon the
exercise of the Option, including, but not limited to, the power and authority
on behalf of the Employee to take any and all of the following actions: (i) to
sell such Shares (to be represented by stock option exercise forms executed by
the Attorneys) through a broker, including a transaction in which the broker
will act as a principal, at a purchase price per Share as determined by
negotiation between the Company, the Attorneys and the broker and to complete,
execute and deliver a stock power in relation to the sale of the Shares; (ii) to
execute and deliver any document that may be required in connection with the
exercise of the Option and deliver the aggregate Exercise Price and applicable
withholding taxes to the Company on behalf of the Employee; (iii) on behalf of
the Employee, to make representations and warranties and enter into appropriate
agreements to effect the sale of such Shares; (iv) to instruct the Company’s
transfer agent as the Attorneys shall determine on all matters pertaining to the
delivery and custody of certificates for such Shares; (v) to incur or authorize
the incurrence of any necessary or appropriate expense in connection with the
sale of such Shares; (vi) if necessary, to endorse (in blank or otherwise) on
behalf of the Employee the certificate(s) representing such Shares and a stock
power or powers attached to such certificate(s); and (vii) to sign such other
certificates, documents and agreements and take any and all other actions as the
Attorneys may deem necessary or desirable in connection with the consummation of
the transactions contemplated by the power of attorney granted under this
Section 3.4. Each Attorney may act alone in exercising the rights and powers
conferred on the Attorneys. Each Attorney is hereby empowered to determine in
his sole discretion the time or times when, the purpose for and the manner in
which any power herein conferred upon him shall be exercised, and the
conditions, provisions or covenants of any instrument or document which may be
executed by him pursuant hereto. The power of attorney granted under this
Section 3.4 is an agency coupled with an interest and all authority conferred
hereby shall be irrevocable, and shall not be terminated by any act of the
Employee or by operation of law, whether by the death, disability or incapacity
of the Employee or by the occurrence of any other event or events. It is
understood that the Attorneys assume no responsibility or liability for any
aspect of offering or selling any Shares acquired upon exercise of the Option
and shall

- 4 -

--------------------------------------------------------------------------------

not be liable for any error of judgment or for any act done or omitted or for
any mistake of fact or law except for the Attorneys’ own gross negligence,
willful misconduct or bad faith. It is understood that the Attorneys, in acting
pursuant to this power of attorney, are not acting in a fiduciary capacity on
behalf of the Employee and are not required to, nor will they necessarily,
obtain the best available price or the lowest possible fee or commission when
negotiating or otherwise facilitating any sale of Shares pursuant to this power
of attorney. The power of attorney granted under this Section 3.4 shall be
binding upon the Employee and the Employee’s heirs, legal representatives,
distributees, successors and assigns.

                    3.5      Tax and/or Social Insurance Withholding. At the
time any withholding is required by applicable law, or at any time thereafter as
requested by the Company, the Employee hereby authorizes withholding from
payroll and any other amounts payable to the Employee, and otherwise agrees to
make adequate provision for (including by means of a Cashless Exercise to the
extent permitted by the Company), any sums required to satisfy the federal,
state, local and foreign tax and social insurance withholding obligations of the
Company or its affiliate, if any, which arise in connection with the Option. The
Company shall have no obligation to deliver Shares until the tax and social
insurance withholding obligations of the Company or its affiliate have been
satisfied by the Employee. The Company may, in its sole discretion, permit the
Employee to satisfy, in whole or in part, any tax and social insurance
withholding obligation which may arise in connection with the Option either by
electing to have the Company withhold from the Shares to be issued upon exercise
that number of Shares, or by electing to deliver to the Company already-owned
Shares, in either case having a Fair Market Value (as defined below) equal to
the amount necessary to satisfy the statutory minimum withholding amount due.
For purposes of this Agreement, (i) if the Shares are registered under Section
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and listed
for trading on a national exchange or market, “Fair Market Value” means, as
applicable, (a) the closing price on the relevant date, the average of the high
and low sale price on the relevant date or the average of the closing price over
a period of up to thirty consecutive days immediately prior to or including the
relevant date, as determined in the Company’s discretion, as quoted on the New
York Stock Exchange, the American Stock Exchange, the Nasdaq Global Select
Market, or the Nasdaq Global Market; (b) the last sale price on the relevant
date or the average of the last sale price over a period of up to thirty
consecutive days immediately prior to or including the relevant date, as
determined in the Committee’s discretion, as quoted on the Nasdaq Capital
Market; (c) the average of the high bid and low asked prices on the relevant
date quoted on the Nasdaq OTC Bulletin Board Service or by the National
Quotation Bureau, Inc. or a comparable service as determined in the Company’s
discretion; or (d) if the Shares are not quoted by any of the above, the average
of the closing bid and asked prices on the relevant date furnished by a
professional market maker for the Shares, or by such other source, selected by
the Company; provided, however, that if an average of prices over a period of
days is not applicable and no public trading of the Shares occurs on the
relevant date but the Shares are so listed, then Fair Market Value shall be
determined as of the earliest preceding date on which trading of the Shares does
occur; and (ii) if the Shares on the relevant date are not listed for trading on
a national exchange or market, then Fair Market Value shall be the value
established by the Company in good faith.

                    3.6      Certificate Registration. Physical possession or
custody of such stock certificates shall be retained by the Company until such
time as the shares are transferable

- 5 -

--------------------------------------------------------------------------------

without restriction and, thereafter, the Company shall either issue and deliver
to the Employee one or more certificates in the name of the Employee for that
number of Shares purchased by the Employee or provide for uncertificated, book
entry issuance of those Shares.

                    3.7      Restrictions on Issuance of Shares. The issuance of
Shares upon exercise are subject to compliance with all applicable requirements
of U.S. federal, state, local or foreign law with respect to such securities.
The Option may not be exercised if the issuance of Shares upon exercise would
violate any applicable laws or regulations, or any requirement of any stock
exchange or market system upon which the Shares may then be listed. In addition,
the Option may not be exercised unless (i) a registration statement under the
Securities Act of 1933 (the “Securities Act”) shall at the time of exercise of
the Option be in effect with respect to the Shares issuable upon exercise of the
Option or (ii) in the opinion of legal counsel to the Company, the Shares
issuable upon exercise of the Option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act. THE EMPLOYEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE EMPLOYEE MAY NOT BE ABLE TO
EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS THEN EXERCISABLE. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any Shares subject to the Option shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of the Option, the Company may require the Employee to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

                    3.8      Fractional Shares. The Company shall not be
required to issue fractional shares upon the exercise of the Option.

          4.      NONTRANSFERABILITY OF THE OPTION.

     During the lifetime of the Employee, the Option shall be exercisable only
by the Employee or the Employee’s guardian, legal representative or
attorney-in-fact. The Option shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Employee or the Employee’s beneficiary, except
transfer by will or by the laws of descent and distribution. Following the death
of the Employee, to the extent provided in Section 6 of this Agreement, the
Option may be exercised by the Employee’s legal representative or by any person
empowered to do so under the deceased Employee’s will or under the
then-applicable laws of descent and distribution.

          5.      TERMINATION OF THE OPTION.

          The Option shall terminate and may no longer be exercised after the
first to occur of (a) the close of business at the Company’s principal executive
office on the Option Expiration Date, (b) the date specified in Section 6 of
this Agreement in the event of the termination of the Employee’s employment or
other service with the Company (such employment or other service

- 6 -

--------------------------------------------------------------------------------

with the Company referred to hereafter as “Service”), or (c) the occurrence of
an event described in Section 9.2 of this Agreement to the extent determined by
the Company.

          6.      EFFECT OF TERMINATION OF SERVICE.

                    6.1      Option Exercisability. The Option shall terminate
immediately upon the Employee’s termination of Service with the Company and its
affiliates to the extent that it is not exercisable on the date such Service
terminates. To the extent the Option is exercisable on the date such Service
terminates, whether or not such portion of the Option shall continue to be
exercisable after such termination shall be determined in accordance with the
remaining provisions of this Section 6.

                                        (a)      Disability. If the Employee’s
Service terminates because of the Employee’s Disability (as defined below), (i)
the portion of the Option that is not then exercisable shall terminate
immediately, and (ii) the portion of the Option that is then exercisable shall
remain exercisable during the six-month period following such termination of
Service, but in no event beyond the Expiration Date of the Option. Unless sooner
terminated, any remaining unexercised portion of the Option shall terminate upon
the expiration of such six-month period For purposes of this Agreement,
“Disability” means the inability of the Employee to perform in all material
respects the Employee’s duties and responsibilities to the Company, or any
affiliate of the Company, by reason of a physical or mental disability or
infirmity which inability is reasonably expected to be permanent and has
continued (i) for a period of six consecutive months or (ii) such shorter period
as the Company may reasonably determine in good faith. The Disability
determination shall be in the sole discretion of the Company and the Employee
(or the Employee’s representative) shall furnish the Company with medical
evidence documenting the Employee’s disability or infirmity which is
satisfactory to the Company.

                                        (b)      Death. If the Employee’s
Service terminates because of the death of the Employee, (i) the portion of the
Option that is not then exercisable shall terminate immediately, and (ii) the
portion of the Option that is then exercisable shall remain exercisable, by the
Employee’s legal representative or other person who acquired the right to
exercise the Option by reason of the Employee’s death, during the six-month
period following such termination of Service, but in no event beyond the
Expiration Date of the Option. Unless sooner terminated, any remaining
unexercised portion of the Option shall terminate upon the expiration of such
six-month period.

                                        (c)      No-Fault Termination. If the
Employee’s Service terminates because of a No-Fault Termination, (i) the portion
of the Option that is not then exercisable shall terminate immediately, and (ii)
the portion of the Option that is then exercisable shall remain exercisable
during the 30-day period following such termination of Service, but in no event
beyond the Expiration Date of the Option. Unless sooner terminated, any
remaining unexercised portion of the Option shall terminate upon the expiration
of such 30-day period. “No-Fault Termination” means the termination of the
Employee’s Service for any reason (other than Disability or death) based on (i)
the constructive dismissal of the Employee; (ii) the early or compulsory
retirement of the Employee in terms of the rules of any relevant Company or
affiliate retirement fund; (iii) the operational requirements of the Company or
its affiliate or (iv) termination by mutual agreement. No-Fault Termination
shall not include any voluntary

- 7 -

--------------------------------------------------------------------------------

termination of Service by the Employee other than for the reasons described in
clauses (i) through (iv) of the preceding sentence or any termination of the
Employee’s Service due to the Employee’s misconduct or other misdemeanor.

                    6.2      Other Termination of Service. If the Employee’s
Service terminates for any reason, except Disability, death, or No-Fault
Termination, the Option shall terminate on the date the Employee’s Service
terminates.

          7.      RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

          The Employee shall have no rights as a stockholder with respect to any
Shares covered by the Option until the date of the issuance of the Shares for
which the Option has been exercised (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company).
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date the Shares are issued. The Employee
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between the Company or an affiliate and the
Employee, the Employee’s employment is “at will” and is for no specified term.
Nothing in this Agreement shall confer upon the Employee any right to continue
in the Service of the Company or an affiliate or interfere in any way with any
right of the Company or an affiliate to terminate the Employee’s service as a
director, an employee or consultant, as the case may be, at any time.

          8.      LEGENDS.

          The Company may at any time place legends referencing any restrictions
on transfer and any applicable U.S. federal, state, or foreign securities law
restrictions on all certificates representing Shares subject to the provisions
of this Agreement. The Employee shall, at the request of the Company, promptly
present to the Company any and all certificates representing Shares acquired
pursuant to the Option in the possession of the Employee in order to carry out
the provisions of this Section.

          9.      ADJUSTMENTS FOR CORPORATE TRANSACTIONS AND OTHER EVENTS.

                    9.1      Stock Dividend, Stock Split and Reverse Stock
Split. In the event of a stock dividend of, or stock split or reverse stock
split affecting, the common stock of the Company, the number of shares covered
by and the exercise price and other terms of the Option, shall, without further
action of the Board of Directors of the Company, be adjusted to reflect such
event. The Company shall make appropriate adjustments, in its discretion, to
address the treatment of fractional shares and fractional cents that arise with
respect to adjustment of the Option as a result of the stock dividend, stock
split or reverse stock split.

                    9.2      Significant Corporate Transaction. In the event of
a significant corporate transaction such as a sale of voting stock, merger, sale
of substantial assets, or other similar corporate event involving the Company,
the Company may, but shall not be obligated to, (A) cancel the Option for fair
value (as determined in the sole discretion of the Company) which may, but need
not be, equal to the excess, if any, of the value of the consideration to be
paid in such corporate transaction to holders of the same number of Shares
subject to the unexercised Option (or, if no consideration is paid in any such
transaction, the Fair Market

- 8 -

--------------------------------------------------------------------------------

Value of the Shares subject to such Option) over the aggregate exercise price of
the Option or (B) provide for the issuance of substitute options that will
substantially preserve the otherwise applicable terms of the Option as
determined by the Company in its sole discretion or (C) provide that for a
period of at least 15 days prior to the consummation of such corporate
transaction, the Option shall be exercisable as to all shares subject thereto
and that upon the consummation of such corporate transaction, the Option shall
terminate and be of no further force and effect. The Company may treat the
portion of the Option that is exercisable as of the date of the corporate
transaction differently than the unexercisable portion and, in this regard, may
cause the unexercisable portion of the Option to be canceled without
consideration as of or immediately before the effective time of the transaction
in its sole discretion.

                    9.3      Unusual or Nonrecurring Events. The Company is
authorized to make, in its discretion and without the Employee’s consent,
adjustments in the terms and conditions of the Option in recognition of unusual
or nonrecurring events affecting the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations, or
accounting principles, whenever the Company determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement.

          10.      INVESTMENT REPRESENTATIONS.

          The Employee represents, warrants and covenants that:

                    (a)      Any Shares purchased upon exercise of this Option
shall be acquired for the Employee’s account for investment only and not with a
view to, or for sale in connection with, any distribution of the Shares in
violation of the Securities Act or any rule or regulation under the Securities
Act, and that the Employee will not distribute the same in violation of any
state or federal law or regulation.

                    (b)      The Employee has had such opportunity as the
Employee deemed adequate to obtain from representatives of the Company such
information as is necessary to permit the Employee to evaluate the merits and
risks of the Employee’s investment in the Company.

                    (c)      The Employee is able to bear the economic risk of
holding Shares acquired pursuant to the exercise of this Option for an
indefinite period.

                    (d)      The Employee understands that (i) the Shares that
may be acquired pursuant to the exercise of this Option are not currently
registered under the Securities Act or under the securities laws of any state
and are “restricted securities” within the meaning of Rule 144 under the
Securities Act; (ii) such Shares cannot be sold, transferred or otherwise
disposed of unless they are subsequently registered under the Securities Act,
and such registration or qualification as may be necessary under the securities
laws of any state, or an exemption from registration is then available; and
(iii) the Company has no obligation to register any Shares acquired pursuant to
the exercise of this Option under the Securities Act.

          By making payment upon exercise of this Option, the Employee shall be
deemed to have reaffirmed, as of the date of such payment, the representations
made in this Section 10.

- 9 -

--------------------------------------------------------------------------------

          11.      MISCELLANEOUS PROVISIONS.

                    11.1      Reservation of Shares. The Company will reserve
and set apart and have at all times, free from preemptive rights, a number of
authorized but unissued Shares deliverable upon the exercise of this Option
sufficient to enable it at any time to fulfill all its obligations hereunder.

                    11.2      Further Instruments. The parties hereto agree to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement.

                    11.3      Binding Effect; Parties; Entire Agreement. Subject
to the restrictions on transfer set forth herein, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, executors, administrators, successors and assigns. This Agreement is
between the Employee and the Company. This Agreement shall constitute the entire
understanding and agreement of the Employee and the Company with respect to the
subject matter contained in this Agreement and supersedes any prior agreements,
understandings, restrictions, representations, or warranties among the Employee
and the Company with respect to such subject matter. To the extent contemplated
in this Agreement, the provisions of this Agreement shall survive any exercise
of the Option and shall remain in full force and effect.

                    11.4      Termination or Amendment. The Company may
terminate, amend or suspend the Option at any time; provided, however, that
except as provided in Section 9 of this Agreement, no such termination or
amendment may adversely affect the Option or any unexercised portion of the
Option without the consent of the Employee unless such termination or amendment
is necessary to comply with any applicable law or government regulation. No
amendment or addition to this Agreement shall be effective unless in writing.

                    11.5      Delivery of Documents and Notices. Any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given (except to the extent that this Agreement provides
for effectiveness only upon actual receipt of such notice) upon personal
delivery, upon electronic delivery at the e-mail address, if any, provided for
the Employee by the Company, or, upon deposit with an internationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Agreement or at such other
address as such party may designate in writing from time to time to the other
party.

                                        (a)      Description of Electronic
Delivery. The Agreement and any reports of the Company provided generally to the
Company’s stockholders may be delivered to the Employee electronically. In
addition, if permitted by the Company, the Employee may deliver electronically
the Exercise Notice or Waiver Notice called for by Section 3 of this Agreement
to the Company or to such third party as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the

- 10 -

--------------------------------------------------------------------------------

Agreement, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

                                        (b)      Consent to Electronic Delivery.
The Employee consents to the electronic delivery of this Agreement and any
reports of the Company provided generally to the Company’s stockholders and, if
permitted by the Company, the electronic delivery of the Exercise Notice or
Waiver Notice. The Employee acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Employee by contacting the Company by telephone or in writing. The Employee
further acknowledges that the Employee will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Employee understands that the Employee must provide the Company
or any designated third party administrator with a paper copy of any documents
if the attempted electronic delivery of such documents fails. The Employee may
revoke his or her consent to the electronic delivery of documents or may change
the electronic mail address to which such documents are to be delivered (if
Employee has provided an electronic mail address) at any time by notifying the
Company of such revoked consent or revised e-mail address by telephone, postal
service or electronic mail. Finally, the Employee understands that he or she is
not required to consent to electronic delivery of documents.

                    11.6      Applicable Law. This Agreement shall be governed
by the laws of the State of Florida as such laws are applied to agreements
between Florida residents entered into and to be performed entirely within the
State of Florida.

                    11.7      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

                    11.8      No Future Entitlement. By execution of this
Agreement, the Employee acknowledges and agrees that: (i) the grant of an Option
is a one-time benefit which does not create any contractual or other right to
receive future grants of Options, or compensation in lieu of Options; (ii) all
determinations with respect to any such future grants, including, but not
limited to, the times when Options shall be granted, the maximum number of
Shares subject to each Option and the Exercise Price, will be at the sole
discretion of the Company; (iii) the value of the Option is outside the scope of
the Employee’s employment contract; (iv) the value of the Option is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (v) the vesting of the
Option ceases upon termination of Service with the Company or transfer of
employment from the Company, or other cessation of eligibility for any reason,
except as may otherwise be explicitly provided this Agreement; (vi) if the
underlying stock does not increase in value, this Option will have no value, nor
does the Company guarantee any future value; and (vii) no claim or entitlement
to compensation or damages arises if the Option does not increase in value and
the Employee irrevocably releases the Company from any such claim that does
arise. Neither this Agreement nor any provision thereunder shall be construed so
as to grant the Employee any right to remain in the Service of the Company.

- 11 -

--------------------------------------------------------------------------------

                    11.9      Personal Data. For the exclusive purpose of
implementing, administering and managing the Option, the Employee by execution
of this Agreement, consents to the collection, receipt, use, retention and
transfer, in electronic or other form, of his or her personal data by and among
the Company and its third party vendors. The Employee understands that personal
data (including but not limited to, name, home address, telephone number,
employee number, employment status, social security number, tax identification
number, job and payroll location, data for tax withholding purposes and Shares
awarded, cancelled, exercised, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
Option and the Employee expressly authorizes such transfer as well as the
retention, use, and the subsequent transfer of the data by the recipient(s). The
Employee understands that these recipients may be located in the Employee’s
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Employee’s country. The Employee
understands that data will be held only as long as is necessary to implement,
administer and manage the Option. The Employee understands that he or she may,
at any time, request a list with the names and addresses of any potential
recipients of the personal data, view data, request additional information about
the storage and processing of data, require any necessary amendments to data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company’s legal department representative. The Employee
understands, however, that refusing or withdrawing his or her consent may affect
his or her ability to accept an Option.

                    11.10      The Company’s Rights. The existence of the Option
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or other stocks with preference ahead of or convertible
into, or otherwise affecting the Shares or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of the Company's assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

NET 1 UEPS TECHNOLOGIES, INC. EMPLOYEE     By:
_________________________________________     Signature Its:
_________________________________________     Date Address:             
President Place                                  4th Floor Address
                               Johannesburg 2196  
                               South Africa  

- 12 -

--------------------------------------------------------------------------------


Employee: ____________________________________ Nonstatutory Stock Option Date:
______________________________

STOCK OPTION EXERCISE NOTICE

Net 1 UEPS Technologies, Inc.
Attention: Chief Financial Officer
President Place
4th Floor
Johannesburg 2196
South Africa

Ladies and Gentlemen:

          1.           Option. I was granted an option (the “Option”) to
purchase shares of the common stock (the “Shares”) of Net 1 UEPS Technologies,
Inc. (the “Company”) pursuant to my Stock Option Agreement (the “Agreement”) as
follows:

  Date of Grant: 27 August 2008         Number of Option Shares:          
Exercise Price per Share: US$ 24.46

          2.           Exercise of Option. I hereby elect to exercise the Option
to purchase the following number of Shares in accordance with the Agreement:

  Total Shares Purchased:           Total Exercise Price (Total Shares X Price
per Share) US$ __________________

          3.           Payments. I enclose payment in full of the total exercise
price for the Shares in the following form(s), as authorized by my Agreement:

  [  ] Cash: US$ __________________         [  ] Check: US$ __________________  
      [  ] Tender of Company Stock: Contact Company         [  ] Promissory
Note: Contact Company

- 1 -

--------------------------------------------------------------------------------

          4.           Tax and Social Insurance Withholding. I authorize payroll
withholding and otherwise will make adequate provision for the federal, state,
local and foreign tax and social insurance withholding obligations of the
Company, if any, in connection with the Option. I enclose payment in full of my
withholding taxes, if any, as follows:

(Contact Company for amount of tax due.)

  [   ] Cash: US$ _________________________         [   ] Check: US$
_________________________

          5.           Employee Information.

My address is:  
___________________________________________________________________________

                             
___________________________________________________________________________

My Tax Identification Number is:    
_____________________________________________________________

          6.           Binding Effect. I agree that the Shares are being
acquired in accordance with and subject to the terms, provisions and conditions
of the Agreement, to all of which I hereby expressly assent. This Agreement
shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.

          I understand that I am purchasing the Shares pursuant to the terms of
my Agreement, a copy of which I have received and carefully read and understand.

Very truly yours,


____________________________________
(Signature)

Receipt of the above is hereby acknowledged.

NET 1 UEPS TECHNOLOGIES, INC.

By: __________________________________

Title: _________________________________

Dated: ________________________________

- 2 -

--------------------------------------------------------------------------------


Employee: _________________________________________ Nonstatutory Stock Option
Date: ________________________________

AUTOMATIC EXERCISE WAIVER NOTICE

Net 1 UEPS Technologies, Inc.
Attention: Chief Financial Officer
President Place
4th Floor
Johannesburg 2196
South Africa

Ladies and Gentlemen:

          1.           Option. I was granted an option (the “Option”) to
purchase shares of the common stock (the “Shares”) of Net 1 UEPS Technologies,
Inc. pursuant to my Stock Option Agreement (the “Agreement”) as follows:

  Date of Grant:           Number of Option Shares:  

          2.           Waiver of Automatic Exercise of Option. I hereby elect,
in accordance with and subject to the terms, provisions, and conditions of the
Agreement, to waive the automatic exercise of the Option to purchase Shares with
respect to the upcoming scheduled Exercise Date:

  Exercise Date:  

          4.           Tax Consequences of Waiver. I acknowledge that my waiver
of the automatic exercise of the Option may not alleviate tax obligations that
arise upon the Option becoming exercisable, notwithstanding my failure to
exercise the Option, and that I may incur future tax obligations associated with
my later exercise of the Option. I further acknowledge that I will be fully
responsible for satisfying all such tax obligations.

          5.           Employee Information.

My address is:  
___________________________________________________________________________

                             
___________________________________________________________________________

My Tax Identification Number is:    
_____________________________________________________________

 - 1 -

--------------------------------------------------------------------------------

          6.           Binding Effect. This Automatic Exercise Waiver Notice
shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors, and assigns.

          I understand that I am waiving the automatic exercise of the Option
pursuant to the terms of my Agreement, a copy of which I have received and
carefully read and understand. I have had an opportunity to seek the advice of
my personal tax advisors before making this exercise waiver election, and I have
not relied on the advice of the Company, or any of its directors, officers,
employees, or agents in making my decision to file this election.

Very truly yours,


____________________________________
(Signature)

Receipt of the above is hereby acknowledged.

NET 1 UEPS TECHNOLOGIES, INC.

By: __________________________________

Title: _________________________________

Dated: ________________________________

- 2 -

--------------------------------------------------------------------------------